Citation Nr: 0007591	
Decision Date: 03/21/00    Archive Date: 03/28/00

DOCKET NO.  96-11 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan

THE ISSUES

1.  Entitlement to secondary service connection for bilateral 
shoulder disability.

2.  Entitlement to an increased rating for cervical spine 
disability, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from August 1981 to August 
1984.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions, the earliest of which was 
entered in August 1995, of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  A hearing 
was held before a hearing officer at the RO in October 1995, 
and the hearing officer's decision was entered in December 
1995.  Another hearing was held before a hearing officer at 
the RO in July 1997, and the hearing officer's decision was 
entered in September 1997.

The appeal was docketed at the Board in 1996.  



FINDINGS OF FACT

1.  The claim for secondary service connection for bilateral 
shoulder disability is not plausible.

2.  Current manifestations of the veteran's service-connected 
cervical spine disability include complaint of motion-related 
pain; overall motion involving the cervical spine is not more 
than moderately restricted.


CONCLUSIONS OF LAW

1.  The claim for secondary service connection for bilateral 
shoulder disability is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).

2.  The criteria for a rating in excess of 20 percent for 
cervical spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Code 5290 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that this claim is 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his or her 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1999).

Service connection is in effect for residual, cervical spine 
injury, with mild degenerative changes at multiple levels and 
focal disc bulging centrally at C5-6, for which the RO has 
assigned a 20 percent rating under the provisions of 
Diagnostic Code 5290 of the Rating Schedule.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of the veteran's service-connected cervical spine 
disability.  The Board has found nothing in the historical 
record which would lead it to conclude that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations which would warrant an 
exposition of the remote clinical histories and findings 
pertaining to such disability.


I.  Bilateral Shoulder Disability

The threshold question to be answered concerning the 
veteran's claim for secondary service connection for 
bilateral shoulder disability is whether she has presented 
evidence of a well grounded claim, that is, one which is 
plausible and meritorious on its own or capable of 
substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him or her in developing facts pertinent to such 
claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the 
reasons set forth below, the Board finds that the veteran has 
not met her burden of submitting evidence to support a belief 
by a reasonable individual that her claim for secondary 
service connection for bilateral shoulder disability is well 
grounded.

Secondary service connection can be granted for disability 
which was either caused or chronically worsened (though only 
to the extent of such worsening) by a service-connected 
disability.  38 C.F.R. § 3.310(a) (1999); Allen v. Brown, 7 
Vet. App. 439 (1995).

The veteran contends, in essence, that she presently has 
chronic disability involving each shoulder which is, in each 
instance, directly attributable to impairment associable with 
her service-connected cervical spine disability.  In this 
regard, however, when she was examined by VA in June 1995, 
the veteran was found to be free of any pathology involving 
either shoulder, the presence of which is prerequisite to any 
favorable claim for service connection generally.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be 
sure, when she was seen by VA several days later, the veteran 
was assessed as having (though "not" secondary to her 
service-connected cervical spine disability) "[p]ain" 
involving each shoulder.  However, the United States Court of 
Appeals for Veterans Claims has recently held that pain alone 
does not comprise a disability for which service connection 
may be granted.  See Sanchez-Benitez v. West, No. 97-1948 
(U.S. Vet. App. Dec. 29, 1999). In view of the foregoing, 
then, the Board is constrained to conclude that a plausible 
claim for secondary service connection for bilateral shoulder 
disability is not presented.  Therefore, such claim is not 
well grounded.  38 U.S.C.A. § 5107(a).  

In addition, although the Board has considered and disposed 
of the veteran's foregoing claim for secondary service 
connection for bilateral shoulder disability on a ground 
different from that of the RO, the veteran has not been 
prejudiced by the Board's decision.  This is because, in 
assuming that such claim was well grounded, the RO accorded 
the veteran greater consideration than this claim in fact 
warranted under the circumstances.  Bernard v. Brown, 
4 Vet.App. 384, 392-94 (1993).  To remand this case to the RO 
for consideration of the issue of whether this claim is well 
grounded would be pointless and, in light of the law cited 
above, would not result in a determination favorable to the 
veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. Reg. 49, 747 
(1992).  

Finally, as pertinent to the veteran's claim for secondary 
service connection for bilateral shoulder disability, the 
Board is of the opinion that its discussion above bearing on 
such issue is sufficient to inform the veteran of the 
elements necessary to complete her application for a claim 
for secondary service connection relative to such 
corresponding disability.  See Robinette v. Brown, 8 Vet. 
App. 69 (1995).


II.  Increased Rating, Cervical Spine Disability

Pursuant to Diagnostic Code 5290, a 20 percent rating is 
warranted for "moderate" overall limitation in cervical 
motion; if such limitation is "severe", a 40 percent rating 
is warranted.

The veteran asserts that she experiences pain on motion 
involving her cervical spine.  In this regard, when she was 
examined by VA in June 1995, the veteran exhibited an ability 
to flex and extend her cervical spine to 15 and 20 degrees, 
respectively; she demonstrated lateral flexion to 15 and 30 
degrees to the left and right, respectively.  She complained 
of experiencing pain in all motion excursions, and indicated 
that motion in each excursion was limited by pain.  When she 
was examined in conjunction with physical therapy rendered 
her under non-VA auspices in November 1995, the veteran was 
noted to have overall cervical motion which was only "10% of 
normal".  

When she was examined by VA in April 1996, the veteran 
exhibited an ability to flex and extend her cervical spine to 
45 and 60 degrees, respectively; lateral flexion was 
exhibited to 70 and 80 degrees to the left and right, 
respectively.  

Most recently, when she was examined by VA in August 1997, 
the veteran complained of experiencing "neck stiffness on a 
daily basis".  On physical examination, she exhibited an 
ability to flex and extend her cervical spine to 25 and 40 
degrees, respectively; lateral flexion was exhibited to 25 
and 30 degrees to the left and right, respectively.  

In considering the veteran's claim for an increased rating 
for her service-connected cervical spine disability, the 
Board has no reason to question the veracity of her 
assertions relative to experiencing motion-related pain in 
apparently all cervical excursions.  Notwithstanding such 
consideration, however, the Board is of the opinion, owing to 
the reasoning advanced hereinbelow, that an increased 
disability rating for her service-connected cervical spine 
disability is not in order.  In reaching such conclusion, the 
Board is constrained to point out that overall cervical 
motion was apparently very restricted (i.e., '10% of normal') 
when the veteran presented for physical therapy under non-VA 
auspices in November 1995.  However, on the occasion of her 
recent examination by VA in August 1997, optimum cervical 
lateral flexion (to 30 degrees, on the right, versus to 80 
degrees in April 1996) as well as extension (to 40 degrees, 
versus to 60 degrees in April 1996) represented, in each 
instance, motion in each respective excursion that was only 
slightly to moderately restricted.  Cervical flexion (to 25 
degrees) was, to be sure, clearly more restricted.  
Nevertheless, the Board cannot overlook that when exhibiting 
cervical flexion on the August 1997 VA examination, the 
veteran indicated that she intentionally declined to attempt 
to achieve greater cervical flexion (i.e., flexion in excess 
of 25 degrees) owing to asserted advisement "from her 
physical medicine and rehabilitation physician".  In any 
event, on the occasion of her examination by VA in April 
1996, sharply greater cervical flexion, to 45 degrees, was 
achieved.  Given such demonstrated flexion on the April 1996 
examination, and inasmuch as, on the most recent VA 
examination, cervical motion in the extension and lateral 
flexion (at least to the right) excursions is (as was 
observed above) only slightly to moderately restricted, the 
Board is well persuaded that her overall cervical motion is 
no more than moderately restricted, which extent of 
diminution from full cervical motion is representative of 
disability commensurate with her present 20 percent rating 
under Diagnostic Code 5290.  Further, X-ray examination of 
the veteran's cervical spine by VA in August 1997 was 
interpreted as being "normal", precluding any notion of 
awarding the veteran a 40 percent rating (owing to 
intervertebral disc syndrome if shown) in accordance with the 
provisions of 38 C.F.R. Part 4, Diagnostic Code 5293 (1999).  
Therefore, the Board is of the view that the preponderance of 
the evidence is against an increased rating for her service-
connected cervical spine disability.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, as 
pertinent to factors, traceable to service-connected 
disability involving the cervical spine, including general 
functional loss, weakened movement and excess fatigability.  
The Board has also been attentive for indication of loss of 
functional ability, within the purview of 38 C.F.R. § 4.40, 
specifically traceable to pain on use.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  However, the Board finds it 
noteworthy that, on the occasion of her examination by VA in 
August 1997, while the veteran was noted to experience pain 
in each attempted cervical excursion (i.e., flexion, 
extension, lateral flexion and rotation), the examiner 
specifically noted that the veteran was able to execute 
motion in each excursion "without weakness or fatigue".  In 
addition, since the veteran indicated at her July 1997 
hearing that she experienced pain in her neck "whether I move 
my neck or not", the Board would posit that at least some of 
the neck pain of which the veteran complained on the August 
1997 examination may in fact be associable with her 
nonservice-related myofascial pain syndrome (as opposed to 
cervical spine disability per se), such syndrome having also 
been assessed on the August 1997 VA examination.  The 
foregoing considerations, in the Board's view, militate 
persuasively against the existence of sufficient disablement, 
relative to the veteran's service-connected cervical spine 
disability, as to warrant the assignment of a higher 
disability rating predicated on either 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45.  The Board has also given consideration to 
the provisions of 38 C.F.R. § 4.7, which provide that, where 
there is a question as to which of two evaluations should be 
assigned, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  However, the record does not show 
that the actual manifestations of service-connected 
disablement, relative to the cervical spine, more closely 
approximate those required for a 40 percent rating than they 
do the disability rating currently assigned.  Accordingly, 
the Board is unable to identify a reasonable basis for a 
grant of this aspect of the benefit sought on appeal.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Code 5290.


ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for secondary service connection for bilateral 
shoulder disability is denied.

An increased rating for cervical spine disability is denied.


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

